Case 4:18-cv-00436 Document 44-1 Filed on 04/16/19 in TXSD Page 1 of 2

EXHIBIT A
Case 4:18-cv-00436 Document 44-1 Filed on 04/16/19 in TXSD Page 2 of 2

Devanny, Christopher D.

 

maa a
From: Paul R. F. Schumacher <paul.r.f.schumacher@gmail.com>
Sent: Thursday, April 11, 2019 12:16 PM
To: Devanny, Christopher D.
Subject: RE: 2019-03-07 Limited Discovery Request.pdf

Your client should have drafted their responses within the federal time limits. You know the rules, try following them.

The same goes for your clients regarding the actions at the heart of this case. If they'd understood that the rules apply to
them, we wouldn't be here.

From: Devanny, Christopher D. [mailto:Cdevanny@kentmcbride.com]
Sent: Thursday, April 11, 2019 11:10

To: Paul R. F. Schumacher <paul.r.f.schumacher@gmail.com>
Subject: RE: 2019-03-07 Limited Discovery Request.pdf

Mr. Schumacher, | am in receipt of your motion. | wish you had called me regarding this. | met with my clients and was
in the process of drafting responses.

! spoke with my clients regarding settlement. They are not willing to settle at this time.

From: Paul R. F. Schumacher <paul.r.f.schumacher@gmail.com>
Sent: Thursday, March 07, 2019 1:32 PM

To: Devanny, Christopher D. <Cdevanny@kentmcbride.com>
Subject: 2019-03-07 Limited Discovery Request.pdf

Sir:

Attached please find interrogatories and a document request for the defendants, per the court's limited discovery order.
A copy of same is being mailed to your clients.

I think at this point it should be clear to them that the court isn't going to let them wiggle out of this one. Even if they
somehow manage to skate on the jurisdiction here (which we both know is unlikely, since they conducted sufficient
business in Texas), the same suit can simply be refiled in New Jersey and we'll start this entire mess up again. I'm happy
to let them keep paying you in the futile effort to evade responsibility, but in the end, we both know they're going to
have to pay the piper.

Alternatively, your clients can come to their senses and make a serious offer, and they can move on to dealing with all of
the other lawsuits they have pending.

Sincerely,
Dr. Paul R. F. Schumacher
